Exhibit -23.1 Consent of Independent Registered Public Accounting Firm Dais Analytic Corporation Odessa, Florida We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated March 31, 2011, relating to the financial statements of Dais Analytic Corporation, which is contained in that Prospectus. Our report contains an explanatory paragraph regarding the Company's ability to continue as a going concern. We also consent to the reference to us under the caption "Experts" in the Prospectus. Cross, Fernandez & Riley, LLP Tampa, Florida September 16, 2011 201 S. Orange Avenue, Suite 800 • Orlando, FL 32801-3421 • 407-841-6930 • Fax: 407-841-6347 525 Pope Avenue NW • Winter Haven, FL 33881 • 863-299-5638 • Fax: 863-299-8944 511 West Bay Street, Suite 350 • Tampa, FL 33606 • 813-321-6869 • Fax: 813-448-1886 www.cfrcpa.com
